       Case 4:20-cv-01363-KGB-JJV Document 10 Filed 01/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRANK LAWRENCE                                                                          PLAINTIFF
#07934-20

v.                                   4:20-cv-01363-KGB-JJV

ARAMARK, et al.                                                                    DEFENDANTS

                                             ORDER

       Frank Lawrence (“Plaintiff”), incarcerated at the Pulaski County Detention Center, filed

this action pro se pursuant to 42 U.S.C. § 1983. (Doc. No. 2.) He also filed an Application to

Proceed Without Prepayment of Fees and Affidavit (“Application”). (Doc. No. 8.)

I.     APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND
       AFFIDAVIT

       Plaintiff was granted in forma pauperis status on December 21, 2020. (Doc. No. 7.)

Accordingly, his Application (Doc. No. 8) is DENIED as moot.

II.    SCREENING

       The PLRA requires federal courts to screen prisoner complaints seeking relief against a

governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       An action is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The factual allegations must be
       Case 4:20-cv-01363-KGB-JJV Document 10 Filed 01/13/21 Page 2 of 3




weighted in favor of Plaintiff. Denton v. Hernandez, 504 U.S. 25, 32 (1992). “In other words, the

§ 1915(d) frivolousness determination, frequently made sua sponte before the defendant has even

been asked to file an answer, cannot serve as a factfinding process for the resolution of disputed

facts.” Id. But whether a plaintiff is represented by counsel or is appearing pro se, his complaint

must allege specific facts sufficient to state a claim. See Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

III.   PLAINTIFF’S COMPLAINT

        On November 16, 2020, Plaintiff sued Defendants Aramark, Musaddiq, Higgins, and Does

under 42 U.S.C. § 1983. (Doc. No. 2.) As part of the screening process, on December 21, 2020,

I advised Plaintiff that his Complaint failed to state a claim on which relief may be granted and I

explained why. (Doc. No. 7 at 3-6.) Plaintiff was given the chance to submit an Amended

Complaint within thirty (30) days to cure the defects in his pleading. (Id. at 7.) I cautioned Plaintiff

“that an Amended Complaint renders his original Complaint without legal effect.” (Id.) I also

explained that “[o]nly claims properly set out in Plaintiff’s Amended Complaint, if he opts to file

one, will be allowed to proceed.” (Id.)

        Plaintiff filed his Amended Complaint on January 12, 2021. (Doc. No. 9.) In his Amended

Complaint, Plaintiff names only Sergeant Musaddiq as a Defendant. (Id. at 1.) In the body of his

Amended Complaint, Plaintiff makes allegations only against Defendant Musaddiq. Plaintiff

alleges he is exposed to second-hand smoke 24 hours a day because Defendant Musaddiq allows

smoking in areas of the Detention Center, despite those areas being designated as non-smoking.

(Id. at 4.) Plaintiff further alleges Defendant Musaddiq “possess the authority to ban the purchase

of tobacco, but through his willful indifference, he exposes [Plaintiff] to death hazards . . . by




                                                   2
       Case 4:20-cv-01363-KGB-JJV Document 10 Filed 01/13/21 Page 3 of 3




permitting tobacco use.” (Id.) Plaintiff seeks damages, among other relief. (Id. at 5.) Plaintiff’s

claims against Defendant Musaddiq will be served.

       Because in his Amended Complaint Plaintiff neither named Aramark, Higgins, and Does

as Defendants nor made any allegations against them, they will be dismissed from this action

without prejudice.

VII.   CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Application to Proceed Without Prepayment of Fees and Affidavit (Doc.

No. 8) is DENIED as moot.

       2.      Plaintiff’s claims against Defendants Aramark, Higgins, and Does are dismissed

without prejudice.

       3.      Defendants Aramark, Higgins, and Does are dismissed as parties from this lawsuit.

       4.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

        DATED this 13th day of January 2021.



                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
